                                                                                                                                          .-,:.i
                            Case 7:20-mj-00567 Document 1 Filed on 03/03/20 in TXSD Page 1 of 1
                                                                                                                                    �

                          -- .............. _. --:••··--
                                                                                                                                    .

                  .....


                                                                                                                                                   fHLED
                                                                                                                                        EA.;,.,J;I.S. DISiRICT COURT
                                                                                                                                           ..., ..RN DISTR!CT A!'a<ANSAS




                  t!JNlTED STATES OF AMERICA
                      i                                                                                       No.           4:09CROO; "2 i S vJ vJ
                 '!·
                                                                                                                            7:20-MJ-567-2
                 �OTERO AUvJAZAN; and
                  ARIO LOPEZ-FLORES                                                                           �l T).S.C. § 841(a)(I)
                                                                                                              18 U.S.C. ·§§ 3013 & 3S71

                                                                      INDICTMENT
                            GRAND JURY CHARGES THAT:
                                                                      COUNTON'E

                                                                 '                                                                                     .
                               Oil or �bout February 20, 2009 in the Eastern District-of Arkansas. the defendants,

                                                           . . SOTERO ALMAZAN; and
                                                               MARIO LOPEZ-FLORES
                 1d knowingly and intentionally possess with the intent to distribute, more than five (S)
                      i                                                       •



                 1tograms of a mixture or substance containing a detectable amount of cocaine; a Schedule II

                 � ntrol�ed substance, in violation of'Title 2i, l)nited Sta�es Code§ '.&4.J (a)(l).




                                                (END OF TEXT. SIGNATURE PAGE ATTACHED)




                                 --·-··· ·-·----- -- .. ·-·•-·---··        .....   ···-· .              ·-· ---·••·· ....   --·-·- . --- ... ... ----------· ·---··· -----·   .
··- ·-- -··· --·--j
                                                                      ""                     . .. . .                                        '
